Title: To Thomas Jefferson from Joseph Fenwick, 28 September 1792
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 28 Sepr. 1792.

Herewith is a copy of my last respects. I there advised you that the duty on Tobacco in American vessels coming direct was fixed at 12₶ ⅌ Ct. Since I find it is 12₶-10s/. in lieu of 12, an error in the print of the public gazettes led me into this mistake.
The National Convention, the 21 Inst. decreed l’abolition de la Royauté en france. I wish this measure may unite the people, procure and insure them peace and contentment.
Apprehensions of a rupture with Spain seem to exist and the government are taking measures to form an army on the frontiers adjoining Spain. Orders are given to the french Army that are on the frontiers of Savoy to attack that Country thus I fear we shall be at war with most of the neighbouring powers.
The crops of grain have proved much less than was expected in all the Southern Departments of France, considerable foreign supplies will be wanting. Mr. Cathalan V. Consul of Merseilles is now here—encouraged by the Citizens of that place and the prospect of the scarcity of grain to come as far this and go even to America in order to buy and procure supplies of wheat and Flour, but the uncertainty of the times has deterred him from going on to America. We shall also want much grain in this and the neighbouring Departments and I presume the prices will be high. I have the honor to be Sir your most obedient and most humble Servant

Joseph Fenwick


The Bill Mr. delareaux drew for 5000₶ is paid which closes the account of his Legacy—his Brother or Oncle having received the other 10,000₶.

 